Citation Nr: 1121642	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that although the Veteran has been afforded VA examinations regarding his individual disabilities, the record does not contain an examination addressing the effect of the Veteran's service-connected disabilities as a whole picture.  A VA examination is necessary to address the Veteran's ability to obtain and maintain substantially gainful employment, specifically with regards to his PTSD, right shoulder tendonitis, left shoulder tendonitis, right knee arthritis, hiatal hernia, and right knee scar.

Additionally, during the March 2011 Board hearing the Veteran stated that he receives Social Security Administration (SSA) benefits related to his service-connected disabilities.  The record contains SSA records dated 2009 and earlier, at which point the Veteran was not considered disabled.  The Veteran reported in the Board hearing that he began receiving disability from the SSA in January 2010.  These records related to the grant of disability benefits are not associated with the claims file.  

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is also necessary to obtain the outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain and associate with the file any SSA records related to his service-connected disabilities, to include the SSA decision granting disability benefits.  The RO should document any attempts to obtain these records.

2.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's service-connected disabilities, to include PTSD, right shoulder tendonitis, left shoulder tendonitis, right knee arthritis, hiatal hernia, and right knee scar, and address their effect on the Veteran's ability to maintain employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if TDIU may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


